Citation Nr: 1547176	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-42 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, including as secondary to service-connected traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1955 to August 1957.  He also served in the Reserves after that, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue was previously characterized as entitlement to service connection for vertigo, claimed as dizziness; however, the Board is recharacterizing the issue to better reflect and encompass the Veteran's contentions regarding his disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Clemons and Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See also Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).

In support of his claim, the Veteran testified at a July 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently, in September 2014, remanded an additional claim of entitlement to service connection for a left arm condition, including left bicep atrophy, for further development and consideration.  And in a March 2015 rating decision since issued, the Appeals Management Center (AMC) granted service connection for left arm pain (claimed as left bicep) and also granted service connection for limitation of motion of the left arm.  The Veteran has not since, in response, separately appealed either the ratings or effective date assigned for these now service-connected disabilities.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  He has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Unless and until he does, these claims are no longer before the Board.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative (meaning most competent and credible) evidence of record is against finding that the Veteran has a separately ratable disability manifested by or owing to dizziness.


CONCLUSION OF LAW

It is not shown he has dizziness on account of disease or injury incurred in or aggravated by his active military service or that is proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

A June 2008 letter satisfied this duty-to-notify obligation.  This letter also notified the Veteran of how VA determines a "downstream" disability rating and effective date once entitlement to service connection for the claimed condition is established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also as mentioned must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) and (c).  To satisfy this additional obligation, VA obtained records of treatment reported by the Veteran, including his service treatment records (STRs) and post-service private and VA clinical records.  Additionally, he was provided VA compensation examinations in August 2008 and March 2015 for medical nexus opinions concerning the nature and etiology of his claimed dizziness.  The March 2015 examination and addendum opinion is adequate for the purpose of deciding this claim.  The examiner reviewed the claims file for the history of this claimed disability, examined the Veteran personally, and determined whether the Veteran has this claimed disability, which is a prerequisite to any determination regarding its etiology, so including insofar as whether it is related to attributable to his military service, including by way of a service-connected disability, or dates back to his service.  This medical comment on these determinative issues enables the Board to make a fully-informed decision regarding this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully-informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not specifically challenged its adequacy or thoroughness, or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged). 

The Board also finds that VA has complied with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).  Notably, in response to the Board's remand, the Veteran was provided a VA compensation examination in March 2015 accompanied by a medical opinion addressing service connection on direct and secondary bases.  The claim was then readjudicated in the August 2015 Supplemental Statement of the Case (SSOC), so with consideration of the additional evidence and opinion obtained on remand.  Also pursuant to the Board's September 2014 remand directive, the RO or Appeals Management Center (AMC) requested copies of the Veteran's private medical treatment records from Emory Hospital, but unfortunately to no avail.  The RO/AMC made reasonable attempts to obtain these outstanding private medical treatment records, such that any further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(1).  The Veteran also has been appropriately notified.  38 C.F.R. § 3.159(e)(1).  He also provided a personal statement in September 2015 indicating that he, too, was unable to obtain any records from Emory Hospital, explaining that the hospital had been sold two times since 1958.  Consequently, the Board finds that VA has complied with the VCAA's notification and assistance requirements, such that the Board may proceed to adjudicating this claim on its merits. 

Whether Service Connection is Warranted

Service connection is granted if it is shown the Veteran suffers from disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing disorder, meaning for a chronic (permanent) worsening of the disorder above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish entitlement to service connection the record must contain:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection also may be granted a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  But compensation in this circumstance is limited to the degree of disability over and above that existing prior to the aggravation.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Dizziness is not one of these specified conditions; indeed, dizziness instead is a mere symptom or manifestation of some other underlying problem.

A layperson nonetheless is competent to report on the onset and continuity of his current symptomatology, so including of experiencing dizziness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it have ultimate probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In determining whether service connection is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is alleging entitlement to service connection for a disability manifested by dizziness.  He contends that it is the result of his 1958 car accident in service, and also contends that his condition is the result of his service-connected traumatic encephalopathy.  He does not contend that his dizziness developed at the time of the car accident or even in the immediately ensuing years; rather, he contends that because of his injuries in the car accident, he began losing his balance and having dizziness later in life.  During a September 2010 Decision Review Officer (DRO) hearing, the Veteran indicated that he had developed dizzy spells only about four years earlier, admitting he did not have problems with this earlier in his life, including especially while on active duty in the military.  During his more recent July 2014 Board hearing, he testified that his dizziness had developed about 10 to 12 years prior to that additional hearing and since had gotten worse.  He stated that, following his 1958 car accident in service, doctors told him that later on in life he would probably lose part of his balance.

The Veteran's active duty STRs show that his August 1955 pre-induction Report of Medical Examination was unremarkable for any complaints or diagnoses of dizziness.  Treatment records show that, in January and March 1957, he complained of earaches and ear pain.  The diagnosis in March 1957 was chronic left eustachian salpingitis.  His STRs from his subsequent Reserve service show that, in July 1958, he was a passenger in a motor vehicle that was involved in an accident while on the way to an authorized Reserve training assembly.  A July 1958 Certificate of Physician noted that his injuries were severe lacerations on the left side of the head, visible skull fracture beneath the laceration, nose almost cut off, laceration on forehead, laceration of right ear, torn right ear lobe, left eye injury, and severe concussion and laceration of left eye in the lower part.

A July 1958 private treatment record from Dr. C.Y. indicated the Veteran underwent a procedure at Emory Hospital to treat his diagnosis of a fracture of the right mandible body just anterior to the angle and a contralateral fracture of the neck of the condyle on the opposite side.  During a July 1959 VA examination and special neuropsychiatric examination, he complained of headaches, weakness, and numbness, but did not complain of dizziness or balance problems.

During a February 1981 VA special neuropsychiatric examination, the Veteran denied having any seizures, blackouts, or dizzy spells.  The examiner found nothing indicating any specific neurological findings.

In December 2002, the Veteran underwent a VA examination during which he denied any history of seizures or headaches, but stated he had occasional dizziness.  A neurological examination revealed a normal cranial nerve examination, motor strength classification of 5/5, and coordination normal.  A December 2002 psychiatric evaluation indicated he was on medications for his blood pressure and for his cholesterol and heart.  He was diagnosed with traumatic encephalopathy or post-concussional disorder, with no significant evidence of neurocognitive disorder.  


VA treatment records from June 2008 indicate that, when seeking treatment for low back pain, the Veteran indicated that he had started experiencing dizziness only after starting to take Atenolol for his blood pressure; he therefore wanted to discontinue taking this medication.

A June 2008 VA pharmacotherapy note indicated the Veteran had stated that his dizziness had improved after the decrease in dosage of his Atenolol, but had not completely resolved.  In August 2008 he indicated that his dizziness persisted, and reported a fall - albeit that he felt was not related to dizziness.  In September 2008 he reported having slight dizziness and stated that he had decreased his blood pressure medication (Lisinopril). 

During a July 2008 VA examination concerning his traumatic encephalopathy, the Veteran reported having dizziness constantly each day.  The examiner observed the Veteran could not climb off the ground due to dizziness and had to walk with a cane to avoid falling due to dizziness.  In August 2008, the Veteran was afforded a VA examination regarding his dizziness, and it was noted the condition had existed for about three years.  He indicated that he believed it was due to his 1958 car accident in service, and that he had difficulty with lightheadedness, balance, and ear pain.  Following examination, the examiner diagnosed dizziness due to subjective complaints of feeling off balance and objectively wide base gait.  The examiner conceded the Veteran needed further evaluation such as an ENG, with regards to etiology of dizziness because it was difficult to prove that his dizziness was from a car accident 50 years earlier when his symptoms had occurred only three years ago.  

In an October 2008 VA physical therapy treatment record the Veteran complained of dizziness after standing for 15-20 minutes.  He was assessed as having possible left vestibular hypofunction and balance impairments and advised to seek treatment with his primary care physician, as there could be other underlying factors contributing to this complaint.  In September 2009 he underwent videonystagmography (VNG) testing.  He reported constant dizziness when standing for the past 3-4 years, described as feeling a loss of balance.  

Following ENG testing, it was determined that caloric response was within normal limits, suggesting normal peripheral vestibular function of the horizontal semicircular canals (SCC's).  A January 2010 ENT consult report indicated he had dizzy symptoms when rising from a seated position.  It was indicated there was no evidence of a peripheral vestibular disorder; he had calorics in the fall, and was doing a little better after vestibular physical therapy exercises.  The evaluating VA physician indicated the Veteran's condition was "likely orthostasis."  In June 2010 the Veteran indicated he had experienced dizziness for about 
2-3 years, and he continued to complain of it.  In August 2010, during an ENT follow-up, he complained primarily of lightheadedness, which he experienced when rising from a seated position and standing from a bended over position.  He was assessed with complaints of dizziness, not vestibular in etiology, and very likely related to anti-hypertensive medication, and orthostatic in nature.  He continued to complain of dizziness, and a May 2011 primary care attending follow-up note indicated he had stated that since he had started taking Atenolol in the last year, he had noticed more dizziness symptoms and did not know if that was the reason why.  A May 2011 ENT examination assessed him with likely persistent orthostatic intolerance, and no evidence of vestibular pathology.  In March 2012 he complained that his blood pressure medication was making him dizzy.

As directed in the Board's September 2014 remand, the Veteran had another VA compensation examination in March 2015 for further comment concerning the origins of his claimed dizziness and imbalance.  The examiner found that the Veteran did not have and had not ever been diagnosed with an ear or peripheral vestibular condition.  The examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness, and less likely than not proximately due to or the result of his service-connected condition.  The rationale provided was that the Veteran reported difficulty with balance around 15-20 years after his initial injury in service in 1958, and also did not have any evidence of vestibular abnormality on examination.  A CT scan from July 2011 of the head had revealed mild cerebral and cerebellar volume loss, which was not unexpected for his age.

An addendum opinion was later requested.  In the March 2015 addendum, the VA examiner reviewed the Veteran's VBMS claims file, along with VA treatment records and STRs and service personnel records (SPRs).  The examiner again determined that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness, and less likely than not proximately due to or the result of his service-connected condition.  The rationale provided was that he had reported difficulty with balance around 
15-20 years after his initial injury in service in 1958.  A review of the claims file revealed that he did not initially develop issues with dizziness until approximately 50 years after his injury in service, and he did not have any evidence of vestibular abnormality on examination.  He had a history of a VNG in the 2000's, which did not reveal a vestibular asymmetry.  The examiner also noted that a CT scan of the head from July 2011 had revealed just mild cerebral and cerebellar volume loss, which was not unexpected for the Veteran's age.  The examiner went on to explain that the current severity of the Veteran's dizziness was not greater than the baseline level of severity, indicating that physical therapy and neuropsychiatric testing performed years after his accident was noted to be normal, and VNG testing was noted not to reveal any vestibular asymmetry.

The examiner concluded by reiterating that it was unlikely that the Veteran's current dizziness was related to his accident that occurred over 50 years ago.  He did not develop symptoms of dizziness until about 47 years after his injury, and has had numerous evaluations by audiology and otolaryngology in the years since.  His hearing has overall been stable, and his clinical examination suggested that a vestibular etiology was not causing his dizziness.  The head CT scan also did not suggest any abnormal atrophy or parenchymal changes that could be a cause of his dizziness, and expert medical opinion suggested that his dizziness instead is secondary to orthostatic hypotension.


When considering this collective body of evidence relevant to this claim, the Board concludes that service connection is not warranted.  A separately ratable disability associated with the Veteran's dizziness is not established.  Service connection is granted for disabilities and not for mere symptoms, alone, without a definitively diagnosed underlying disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that mere symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).

In this case, dizziness alone is not subject to service connection absent an underlying disability.  Id.  Dizziness is a symptom of a disability, and there is no evidence that the Veteran has a diagnosed disability manifested by dizziness that, in turn, is the result of his military service - including especially the injuries he unfortunately sustained in the 1958 motor vehicle accident.  While records of post-service treatment document numerous incidents of dizziness, no single chronic disability was identified as the cause of it; rather, his dizziness ultimately has been attributed as a symptom of orthostatic hypotension.  His September 2009 ENG was negative for a peripheral vestibular disorder.  VA treatment records note that his dizziness was likely orthostatic, and the March 2015 VA examiner competently and adequately opined that the Veteran did not have a peripheral vestibular condition and that his dizziness was likely a symptom of orthostatic hypotension, hence, the reason for the adjustment or change in dosage or kind of his medication.  The orthostatic hypertension has not, in turn, been attributed to his military service, including, again, to the injuries he unfortunately sustained in his 1958 car accident.  Consequently, there is not the required linkage between any perceived disability he currently may have, with dizziness as a symptom or manifestation of it, and anything that occurred during his time in service.  So there is not the required service connection, even if assuming, for the sake of argument, he has a ratable disability causing his dizziness and imbalance.


In reaching this decision, the Board has considered the Veteran's statements that he has dizziness owing to his 1958 car accident in service and due to his service-connected traumatic encephalopathy as a consequence.  But while he is competent to report that he experiences dizziness, and indeed has for several years now, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent, much less credible, medical diagnosis - including insofar as ascribing his symptoms of dizziness to a particular condition or underlying disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a specific disability manifested by dizziness falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
It is worth repeating that in the course of his VA treatment he also has attributed his problems with dizziness to his blood pressure medication, which records show improved with the changing of his blood pressure medications or their dosages.

Because dizziness is a symptom without a diagnosed underlying disability, service connection for it must be denied under all alleged theories of entitlement.   38 C.F.R. §§ 3.303, 3.310.  In essence, the current-disability requirement is lacking, which is a prerequisite to the granting of service connection.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


But, ultimately, irrespective of whether there is actual underlying disability accounting for his dizziness, there still is not in any event the required correlation ("nexus") between this claimed disability and his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a disability manifested by dizziness.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a disability manifested by dizziness, including as secondary to service-connected traumatic encephalopathy, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


